          Case 1:19-cv-00075-JD Document 1 Filed 01/22/19 Page 1 of 3



                                  United States District Court
                                  District of New Hampshire

*******************************
                              *
Anne Huckins                  *
818 Province Road             *
Strafford, NH 03884           *
                              *
        Plaintiff             *
                              *
V.                            *                     Civil Action No.
                              *
Life Insurance Company of     *
North America                 *
1601 Chestnut Street          *
Philadelphia, PA 19192-2235   *
                              *
        Defendant             *
*******************************

                                        COMPLAINT

                              PARTIES AND JURISDICTION

1.    The Plaintiff, Anne Huckins, is a resident of the Town of Strafford, County of Strafford,
      State of New Hampshire.

2.    Defendant, Life Insurance Company of North America (Cigna) is licensed to do business
      in New Hampshire.

3.    Jurisdiction in this court is appropriate as this matter involves a Federal question pursuant
      to 29 USC, § 1132.

                          FACTS COMMON TO ALL COUNTS

4.    Plaintiff hereby incorporates by reference each and every allegation set forth in
      paragraphs one through three above as though fully set forth herein.

5.    The Plaintiff was employed by the Measured Progress, Inc. (“Measured Progress”) until
      she ceased working on October 16, 2017 when she was no longer able to perform her job
      duties due to limitations from her cervical spine condition.

6.    At all times relevant hereto, Measured Progress has provided its employees, including the
      Plaintiff, with employee group benefits underwritten by Cigna.




                                                1
           Case 1:19-cv-00075-JD Document 1 Filed 01/22/19 Page 2 of 3



9.    As part of the employee group insurance benefits plan at Measured Progress, the Plaintiff
      entered into an insurance contract underwritten by Cigna for long term disability
      insurance coverage, bearing the policy number LK-0963164. (See Exhibit A.)

10.   The Plaintiff’s contract is a covered plan under 29 USC 1011 et seq., the Employee
      Retirement and Income Security Act (hereafter ERISA).

11.   The Plaintiff was no longer able to continue her employment with Measured Progress due
      to her condition.

COUNT 1 – EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA) 29 USC,
                          SECTION 1001 et. Seq.

12.   The Plaintiff hereby incorporates by reference each and every allegation set forth in
      paragraphs one through fifteen, inclusive, as though fully set forth herein.

13.   Pursuant to 29 USC, § 1132(a), a civil action may be brought by a participant or
      beneficiary of an ERISA qualified plan to recover benefits due him or her under the terms
      of this plan and/or to enforce his or her rights under the terms of the plan. (See 29 USC,
      § 1132 (a) (1)(A)(B).)

14.   The Plaintiff is an employee and a “participant” pursuant to 29 USC, § 1002 (6), (7) and
      the Disability Policy under which the Plaintiff was insured was “an employee welfare
      benefit plan” pursuant to 29 USC § 1002 (1).

15.   The Plaintiff is clearly due full disability rights pursuant to their ERISA qualified
      disability benefits plan and the Defendant’s denial of said benefits is undertaken in bad
      faith and contrary to ERISA.

16.   The Plaintiff hereby requests this Honorable Court order the Defendant to make all
      payments including past payments, including interests and costs, to Plaintiff under their
      disability plan and further requests this Honorable Court to award their attorney’s fees
      pursuant to 29 USC, § 1132 (G)(1).

WHEREFORE, Plaintiff prays that this Honorable Court:

      A.     Award Plaintiff her disability insurance benefits with interest, payable by
             Defendant, and continuing into the future; and

      B.     Award Plaintiff her attorney’s fees and costs in having to prosecute this claim;
             and

      C.     Such other and further relief as the Court deems just and proper.




                                               2
          Case 1:19-cv-00075-JD Document 1 Filed 01/22/19 Page 3 of 3



                                           RESPECTFULLY SUBMITTED,

                                           ANNE HUCKINS

                                           By and Through Her Attorney,

                                           ROUNDY LAW OFFICES, P.A.


Dated: January 22, 2019             By: _/s/ Christopher G. Roundy_______
                                           Christopher G. Roundy #17753
                                           52 Littleworth Road
                                           Dover, NH 03820
                                           (603) 743-4800




                                       3
